Order entered December 4, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00785-CV

                               ERIC A. SCZEPANIC, Appellant

                                                 V.

                               CITIMORTGAGE INC., Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-08775-A

                                            ORDER
       We have granted appellant four extensions to file his brief, which was originally due

August 29, 2014, in order to allow him an opportunity to settle the case. Our last order, entered

November 17, 2014, directed him to file his brief or a motion to dismiss the appeal no later than

November 20, 2014. To date, appellant has filed neither. Accordingly, on our own motion, we

ORDER appellant to file, no later than December 15, 2014, either (1) his brief along with an

extension motion reasonably explaining why the brief was not timely filed, or (2) a motion to

dismiss the appeal. Failure to file either may result in dismissal of this appeal without further

notice. See TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c).


                                                       /s/   CRAIG STODDART
                                                             JUSTICE